Case 4:19-cv-02470 Document 1 Filed on 07/09/19 in TXSD Page 1 of 16

 

United States Courts
Southern District of Texas
FILED
Pro So 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner) aR Anat
rs jG

UNITED STATES DISTRICT COURT pavid J. Bradley, Clerk of Court

 

 

for the
District of
__., Division
y Case No.
( ) Nl EN A< S e } tto be filled int by the Clerk's Office)
Plaiitifits) -_
(¥rhe the fill name of each plaintiff who ts filing this complaint. .
Uf the names of all the plainsiffs cannot fit inn the space above, )
please write “see altnched" in the space and attach an additional )
poge with the full list of names.) }
“Yo }
)
AARAWIRR I And }
)

_ ly
depts (Cry uty GHERTEF S OFALLA SAL
Defendant(s) . )
(i¥rite the fill name of each defendant who is being sued. ifthe }
nantes of all the defendants cannot fil in the space above, please
write “see auached’ in the space and attach an additional page
with the fidl list ofnames. Do not uelude addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rutes of Civil Procedure 5.2 addresses the privacy and security concems resulting from public access to
electronic court files. Under this rule, papers filed with the court should nor coatain: an individual’s full social

_ security number or full birth date; the full name ofa person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor's initials; and the last four digits ofa financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk's Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to procecd in
forma pauperis.

 

 

 

Page lof 31
Case 4:19-cv-02470 Document 1 Filed on 07/09/19 in TXSD_ Page 2 of 16

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

L The Parties to This Complaint

A. The Plaintiffs}

Provide the information belew for each plaintiff named in the complaint. Attach additional pages if

needed,
Name
All other names by which
you have been known:
1D Number ,

Current Institution
Address

B. The Defendant(s)

_ )

c oT p 2.

 

 

 

 

 

02.348 327
( ELE SACL
TO Gav Séttzwto
Hovstow TK #1002
City State Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (éfknown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or bath. Attach additional pages if needed.

Defendant No. !
Name
Jab or Title fifknown)
Shield Number
Employer
Address

Defendant No. 2
Name
Jab or Title fifknown)
Shleld Number
Einployer
Address

UT ‘% Sat

 

 

 

1206 GAR ST
Hovsrfon) TH

Ciy Stale
iM Individual capacity RX] official capacity

‘Et:00 2.

Zip Codz

AAaeers Coy wry CNERTEFS OF ETE. SALL

 

 

 

to\ Saw Detwro

 

 

Houston) THe. tH 007.
° City State Zip Code

i Individual capacity x Official capacity

Page 2 of 11
Case 4:19-cv-02470 Document1 Filed on 07/09/19 in TXSD Page 3 of 16

Pro Se {4 (Rev. 12/16) Comptuint for Violation of Civil Rivhis (Prisoner)
Defendant No. 3

Name A2Aam eeRy.

 

 

 

 

_dob or Title ¢finown)
_ Shield Number
Employer , Si O'S SALC
Address 206 Garcéee. ST-
Lo ese) TK took
. Ciy State Zip Code

Ww Individual capacity NM Official capacity

Defendant Ns. 4

 

 

 

 

 

 

Name , 4 Q@AMACY
Job or Title fznoww) .
Shicld Number
Employer oS ) = VAL
Address ~ CANT Acta .
STon He 2 + tO O Ze
Ci State Zip Cade

Dc} tncividuas capacity ; Mlorticial capacity

Ik, Basis for Jurisdiction

Under 42 U.S.C, § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]. Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check al that apply}:
[| Federal officials (a Bivens claim)
“TA State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation ofany rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory Sie 0 ae claim is/are being violated ae state or r local officials?

Ler ECL $ mS Eq (55 ecrtow *Y
AW IY apres re Be ACE bend ts Vout.

VERSE TELAT SD) / Pere care eo oF C pee ay
AS50 Hees 1 nd tt CATH CO COILS AND Froty PeouKs.

Cc, Plaintiffs suing under Bivens may only ean for the vidiation x certain constitutional rights, if
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

”

Page Jaf $1
Case 4:19-cv-02470 Document 1 Filed on 07/09/19 in TXSD Page 4 of 16

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rivhs (Prisanesd

eae acre eer ereer rere eet ere tee Pr SCIEN
—S=———

HL

iV,

Prisoner Status

 

Section 1983 allows defendants to be found Hable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C, § 1983, If you are suing under section 1983, explain how each defendant acted under color
of state or local law. Ifyou are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

EACH DEFENDANT ATED uUnvEer Covet. 2E SIME oe LAL -

CAw By PEN ;
Avo By SELLENC, PrECTIUE Aeonucrs

 
 

LS,

indicate whether you are a prisoner or other confined person as follows (check aif dat apply):

OOOOO

Pretrial detainee
Civilly commited detainee
Immigration detainee
. Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

- Other (explain)

 

Statement of Claim

State as briefly as possible the facis of your case, Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and Jocations of all relevant events. You may wish to include
further detalls such as the names of other persons involved in the events giving rise to your claims. De noi cite
any cases or statutes. (f more than one claim is asserted, number cach claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

If the events giving rise to your claim arose outside an institution, describe where and when they arose.

ww

 

 

 

If the events giving rise to your claim arose in an institution, describe where and when they arose,

THESE. EVENTS ACo% Cp, HAeets i wre OFFICE SALC
BECENTNG En “2olLe —20 19" AtAwmA ee Bun aeecs Carry SHER E FEN
OFFLCE TATU ‘ Ee \ Ee . TE THE PRLCE z/

Page dc

LRECE GluGe pro Gu petecrrve PeopucTs vs ap ies oy if

Ties Miso TAKE Yor maven Oye ey hwy Si SF HORS BBG
4
OE OCEANS Me 4 THEY “U Gay Vey Dot AVE. ye OO OA

 

 

 
a

Case 4:19-cv-02470 Document 1 Filed on 07/09/19 in TXSD Page 5 of 16

Pig Se 14 (Rey. 12/18) Complaint for Violation of Civil Rights (Prisoner)

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

d

ne uw if
Fron ole — 2014

What are the facts underlying your claim(s)? (For example: What happened io you? Who did what?
Was anyone else involved? Who else saw what happened?)

WHAT NWAMEUEN To me ? T Was Seu DEFECTIVE WIE CAP tid OVER
LASALG EY Qu PREECE INFLATIAW™Awn Petre - CAUSTIC, Wwe WED LHe
Aramark awn AARLES County SHRCEEES MEFICE. SAT Comseres.
Tp _ STEAL ADs in EN EU THe PRICES of EVEL ng THENG pW The

Ve Injuries

 

. IF you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, ifany, you required and did or did not receive.

 

Vi. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
ifrequesting money damages, include the amounts of any actual darmages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

: OKASL
THE &UreF Bf Twn Seley TS fk Oo CUASS vaeTTony

at at 5B sucerecy Sage
ET Tp __PRO-GHT PG AT p Fst ACRES brnsTy SHEET Oe Ete.

J6tt Ann AA meee fy -re 66 Foun, C&t Auer for

 

Pry Bova (unease NG OEFETIVE PROOUTS ,

Page Saf 0
Pug Se 14 (Rev, 12/14) Complsint fer Vidlation af Civil Rights (Prisanen)

VIL

Case 4:19-cv-02470 Document1 Filed on 07/09/19 in TXSD Page 6 of 16

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA"), 42 U.S.C. § 1997e(a), requires that “{njo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any Jali, prison, or other correctional facitity until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have nat
exhausted your administrative remedies.

Did your claim(s} arise while you were confined in a jail, prison, or other correctional facility?

4 Yes

TT No

Ifyes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s),

HaAeers Corsini GUELEECS  pitRece. TATU.

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure? .

Pd ves
[J No

CI Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[] ves

K) Do not know

If yes, which claim(s)?

 

Page Gof SE
Case 4:19-cv-02470 Document 1 Filed on 07/09/19 in TXSD Page 7 of 16

Pro Se 14 (Rev, 12/16) Comolaiat for Violation of Civil Rights (Prisoner)

D.

E,

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
conceming the facts relating to this complaint?

e Yes Crore) 5 Vw BO)LDO 9 ~ Qerey Pte © LE 0.
No-

Ifo, did you file a grievance abaut the events described in this complaint at any other jail, prison, or
other correctional facility?

[7] ves
[1 no N/A

if you did file a grievance:

1. Where did you file the grievance?

agers Con sAJI¢ GEES DF EERE AT
2, What did you claim in your grievance?

IT StATEN THAT Lxcsit Yo. BE CeT IAdIRSTE. Foe.

FAL FTES Aud Poouas, THAT se Wave Gee) & YEE
Of THe Ar Flom Ag Ammneie oid HAgees Lown Beer ees

 

ile. ES Se < Peeno "g
3. ike ws the ea FALE os

 

4. What steps, ifany, did you take to appeal that decision? Is the grievance process completed? IF
not, explain why not, (Describe all efforts to appeal to the highest level of the grievance process.)

 

Page 7 of 1t
Case 4:19-cv-02470 Document 1 Filed on 07/09/19 in TXSD Page 8 of 16

Pro $¢.14 (Rey 12/15) Complaint for Vintatton of Civ} Ripties (Peisenary

F. - fF you did not file a grievance:

1. Ufthere are any reasons why you did not file a grievance, stale them here:

N/K

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, ifany:

NI] fe

Ch Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies,

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VHL Previous Lawsults
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three ar more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed an the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under Imminent
danger of serious physical injury.” 28 USC, § 1915(g).

To the best of your knowledge, have you had a casc dismissed based on this “three strikes rule”?

[1 Yes

BA.No

[fyes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

N/A

Page Gof Lh
Case 4:19-cv-02470 Document 1 Filed on 07/09/19 in TXSD Page 9 of 16

Pro Se 4 (Rev. 13/16) Complaint fer Violation of Civa Rights (Peisoner}
Se eater

 

A. Have you filed other lawsuits in stats or federal court dealing with the same facts involved in this
action?

[| Yes

Pd ve

B. IF your answer to A is yes, describe cach lawsuit by answering questions { through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same formal.)

i. Parties to the previous lawsuit

Plaintifits) N) )) A

Defendant(s) | iS
Ly

2. Court (iffederal court, nanre the district; if stale court, name the county ond State)
NLA
3. Docket or index number
nA
et
4. Win assigned to your case
4
oN B date of filing lawsuit
{
6 Is the case still pending?

r] Yes

[| No NI]

ifno, give the approximate date of disposition. W) } x

tay

 

=

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

wih

G Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

No.

Page dof H
Case 4:19-cv-02470 Document 1. Filed on 07/09/19 in TXSD Page 10 of 16

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Riehts (Prisoner
C] Yes

ys No

D. If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (ffthere is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintifi(s) IM}
Defendant(s) WW \ iy
Lt

2; Court (iffederal court, name the district; if state court, name the county and State)

Docket or index number

4. Name of Judge assigned to your case

NIA

' 5, Approximate date of filing lawsuit -

tk

us

6 Is the case sti} pending? —

[| ves
Sue NIA

- If no, give the approximate date of disposition ty A

7, What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in pour favor? Was the case appealed?) ,

NE

Page 1Q of tt
Case 4:19-cv-02470 Document 1 Filed on 07/09/19 in TXSD Page 11 of 16

Pro So 14 (Rev, 12/36) Complains Car Violation of Civil Rights ( Prisoner)

IX,

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
Unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or bya
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary suppart after a reasonable
Opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule |].

As For Partles Without an Attorney

| agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date ofsigning O 4 [ O tI 2019
Signature of Plaintiff fh) (° {_) Q.
f AS 4 UD

Printed Name of Plaintiff

 

 

Prison Identification # [7.2 2A277_ CELLS 2BY
Prison Address | teers Coury Sieerer's DFECCE WEL
Louston TK _ t74 002
++ Ciy State , Zip Cote
B. For Attorneys
Date of signing:

Signature of Attarney

 

Printed Name of Attomey
Bar Number

 

Name of Law Firm
Address

 

 

 

City Staiz , Zip Code
' Telephone Number
E-mail Address

 

 

Page Li of Ut
Case 4:19-cv-02470 Document 1 Filed on O7/g¥Rte RARSEE Page 12 of 16
FILED

JUL 09 2019

DEAR Me. Bauco 2. BEAL ery pads Bete, ori? (20/7

i READ fr etm 198% The FC wre

Oe Sy. CES to $TAUTTY TO beer We

Covel MiohRe OF New AonteSes So Te Am...

MaKe ® THE Cauey Anse OF We Lome a
AnRESS. BS wetle OS THE rew Cer Bode  _
[yum Bee. tuAT a A att ‘Hore LN OTT
ee ee HAE OU. L

cee es _. _ ~ Gye. Kern ston a

 

 

Home... ADRES S 3 14824 ‘AMdowsneret. Dk
7 Humile Te. ttZ30
_ a Den keoru Comweoen Se

Tae UTE Lon. SONGS. t Waeres Coty aleerer’ ee. SAB
Lo Owe ert. Ceawbeen Se
Shu FF 02238392 Cerc st 2B
Tol GA SET
theron / Tk. t't002

 

 

 
Case 4:19-cv-02470 Document 1 Filed on 07/09/19 in TXSD Page 13 of 16

JDEAR NE... _D4UC03.-Be pts ee _—
aL OLED vest Otaufoeo. Se. Am Ato a

 

 

 

lExCluo-fue__ A UPD. VATE... CBIMIMES Al. Mésu
aw PSA KOC. ENE Ey THENG Te RetRemiy OUER.. QPL CED
_|Amon © Ais, marcse Weck xS_. SH NY

=the

 

[HEATH CHOICES Nowe. 2. Aso Am, ARLLUIOENG,. ne
{A cu. Cory. of Vaya aT, _FAUANCE... LEO. a

 

_TTHAnwk. S70U

Outen Crater Se

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:19-cv-02470 Document 1 Filed on 07/09/19 in TXSD Page 14 of 16

Harris County 2/27/2019

aramark

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commissary Menu
PRATT ATLANTA AED HOTA MEST TT MEP NR aed E MeC CTT NT Sod OLE Be RPM A LOE
. CHIPS & SNACKS
PLU PRICE
6001 {Cheetos Crunchy $ 1.19
6002 {Cheetos Flamin Hot $ 1.19
6008 {Doritos Cool Ranch $ 1.19
6009 | Doritos Nacho Cheese p 1.19
6012 jLays BBQ Potato Chip $ 41.19
6015 _|Hot Pork Skins $ 1.19
6020 - |Fritos Corn Chips $ 1.19
6021 |Cheetos Jalapeno Cheddar $ 1.19
6024 _|Kettle Jalapeno $ 1.19
6029 White Cheddar Popcorn $ 4.19
6031 - |Fritos Chill Cheese . $ 1.19
6039 |Ruffles Cheddar & Sour Cream $ 1.19
6068 |Cheetos Flamin Hot Limon ! $ 1.19
-6072 _|Peanuts Salted 2o0z. $ 1.19
6090 Hot Fries $ 4.19
6083 _|Cheddar Cheese Goldfish $1.19
6086.__|Chex.Mix.Traditional — _____ _>___]. $__1.49-
6003  |Cheez Its 1.50z. $ 1.19
3002 {Maxwell House Coffee IND - 5 pack $ 1.75
3004 [Sanka Decaf IND - 5 pack $ 1.65
3046 | Vanilta Cappuccino Single $ 0.69
3054 [Maxwell House Coffee 4 oz. ' $ 7.59
3070 [Lemonade Drink Single - Cool Off-10 pk. | $ 2.50
3071 [Fruit Punch Drink Single - Cool Off- 10 pk [$ 2.50
3072 |Orange Drink Single - Cool Off - 10 pk $ 2.50
3073 Grape Drink Single - Cool Off - 10 pk $ 2.50
3074 [Black Cherry Drink Single Cool Off-10 pk | $ 2.50
3076 __|Ica Tea Single - Cool Off - 10 pk $ 2.50
3116 (Creamer Packets - 5 pk $ 0.49
3135 _|Mocha Capouccino Drink $ 0.69
3135 _|Crystal Light Raspberry ice Drink Mix $ 0.79
3221 _|Drink Hot Chocolate - Swiss Miss $ 0.51
3242 {Sugar Free Hawailan Punch - 8pk $ 3.24
3260 _|Premium Freeze Dried Coffee 3 oz. $ 5.19
PLU PRICE
BEVERAGES ,
FOOD
PLU PRICE
3281 _|Sugar 100 CT Box $ 6.00
3464 _|Sugar Substitute 100 CT Box - B 4.19
4000 [Double Barrel Meat Stick $ 1.50
|—-4001-—--|Beet-8-Cheesa Stick SO
4004 = Pickle Dill Hot $ 2.00
4010 [Oatmeal variety pack Quaker Oats- ea. $ 0.75
4019 |Saltines - Sleeve $ 0.99
4022 [Flour Tortillas 6 CT 4 1.79
4025 {Beef Stew $ 3.29
4029  jRefried Beans $ 2.89
4070 {Spicy Meat & Jalapeno Cheese Stick $ 1.50
4091 _|Nacho Cheese Dip $ 1.99
4108 | Refried Beans w/ Jalapenos $ 3.09
4111 |Instant White Rice $ 2.19
4124 __|Fast Mac & Cheese $ 1.19
4143 _|Geisha Sardines in / Hot Sauce $ 2.79
4151 Pickle Dill Kosher $ 2.00
4211 |Geisha Tuna 6 oz. $ 4,25
4231 _|Mackerel Fillets $ 2.49
4298 {Big Haus Cajun/Jalapano Beef Stick $ 2.99
4321 _|Tortilla Chi-Chi $ 6.00
4507 _|Butterball Turkey Snack Stick $ 1.50

 

 

 

EEE ES

 

SOUPS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

t
PLU : PRICE
4013 [Ramen - Beef Flavor $ 0.99
4014 [Ramen - Chicken Flavor $ 0.99
4015 _|Ramen - Chili Flavor $ 0.99
4016 {Ramen - Picante Beef 3 0.99
4330 _ |Ramen ~ Cajun Chicken Flavor $0.99
CANDY i
PLU PRICE
9002 _|Atomic Fireballs $ 1.83
9003 | Butterfinger $1.54
9004 _|Butterscotch Buttons $ 1.51
9006 {Jolly Ranchers $ 1.72
9007 {M&M Peanut $ 1.51
9011 [Reese's PB Cups $ 1.51
9013 | Snickers $ 1.51
5120 _ |Buddy Bars $ 1.49
——8044-—— 1 Stanignt Mints” po 1.57
9016 |Baby Ruth Bar $ 1.51
9017 —|Sugar Frea Candy - 2 oz. $ 1.72
9055 _|Sour Balls $ 1.51
9101 {Nestle Crunch Bar $ 1.51
9128 jChick - O - Sticks .7 oz. $ 0.49
‘CONDIMENTS
PLU PRICE
4002 __|Cheddar Cheese $ 0.99
4007 __| Jalapeno Cheese $ 099
4095 _[{Hot Pepper Cheese Stick $ 3.39
4084 _|Habanero Cheese Spread $3.49
4008 |Grape Jelly $ 0.49
4455 _|Mayo-5 pk $ - 1.00
4011 [Peanut Butter $ 0.79
4012 |Picante Sauce - 5 pk $ 1.30
4158 |Hot Sauce $ 1.89
4164 | Jalapeno Pepper Slices $ 0.99
4166 {Mustard - 5 pk $ 0.50 \
4193 | Ranch Dressing $ 0.69
4198 _|Salt & Pepper Packets - 5 pk $ 0.49
4199 _|BBQ Sauce Packet - 5 pk $ 1.00
4207 — |Ketchup Packet-5pk —__ .. .|$ .~ 0.50 }-—— ----
BOTTLED BEVERAGES ..
PLU PRICE
3025 _ [Pepsi $1.99
3026 {Mountain Dew $ 1.99
3108 {Diet Pepsi $ 1.99
3112 | Cherry Pepsi $ 4.99
3168 Bottled Water $ 1.21
3308 _|Push Orange Soda $ 1.49
3310 [Push Cola $ 1.49
3313 __ [Push Grape Soda $ 1.49
3344 _|Push Peach Soda $ 4.49
3345 _ {Push Pineapple Soda $ 1.49
RELIGIOUS ITEMS:
PLU : PRICE
7233 __|Kufi Orange $26.35
7237 Prayer Rug $ 935.99
7362 _}Koran $ 35.99

 

 

 

\

Limits and prices are subject to change without notice
There is a $175.00 Maximum limit per order with only (1) one order slip per person, per scheduled delivery day
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ko Paive ument 1. Filed OpeOHO8 Hh Op SDP ace 7st 16
HEALTH & BEAUTY : COOKIES & PASTRIES i
PLU . PRICE : PLU PRICE
1005 |Contact Lens Case $ 1.99 . §005 |Chocolate Cupcakes $ 1.69
1015 |Halls Cough Drops (2) $2.19 5008 _jtced Grand Honey Bun $ 1.69
1016__|Lotion $ _ 1,09 5012 (Kellogg's Pop Tart Strawberry $ 1.49
1017 | Hydrocortisone Cream $ 2,79 5024 {Grandma's Ch. Chip Cookie $ 0.99
1018 |Ibuprofen $ 0,93 §035 _ [Nature Valley Granola Bar $ 1.19
1035 |Baby Powder 4 oz. $ 1.99 5258 |Red Velvet Cupcakes $ 1.69
1040 {Palm Hair Brush $ 082 5195 _|Brown Sugar Poptarts $ 1.49
1041 Antacid Tablets (2) $ 1.99 5164 | Kellogg's Rice Krispy Treats $ 1.39
1042 [Anti-Fungal Cream (2) $ 3.13 5044 [Grandma's P. Butter Cookie $ 0.99
‘4050 {Comb w/ Handle $ 1.60 5064 |Danish Claw Cherry Cheese $ 1.69
1051 {Mouthwash $ 0,99 5092 _|Cookies Chocolate Chips $ 1.09
1053 {Deodorant Dial Roll-On $ 3.60 5111___|Crame Cookies Assorted $ 0.89 |
1059 __|Foot Powder 4 oz. $1.47 6115 _|Nurti-Grain Strawberry $ 4.19
1062 |Pomade 4 oz. $ 2.49 5208 |Chocolate Donuts $ 1.69
1063 {Magic Shave Cream $ 6.99 , 5025 [Cinnamon Roll $ 1.59
1079 |Colgate Clear Gel Toothpaste $ 4,86
1086 |Halr Pick $ 0.27 GENERAL MERCHANDISE
1105 Face Cream 2 oz. $ 2.49 - PLU PRICE
1112 _|Halr Food (Yellow) 4 oz. $ 2.49 - 7003 [Word Search Book $ 2.50
1117 |VO5 Balancing Shampoo $ 3.78 7010 {Playing Cards $ 2.25
1122 _|VO5 Extra Body Conditioner $ 3.78 : ; [7012 |Sketch Pad 8.5 X 11 _ -$- 3.99
1127 | Toothpaste $ 1.09 - “JF 7013 _-}Spanish Dictionary $ 1.99
4149 Shave, Shower, Shampoo Gel $ 1.49 7016 _|Tumbler with Lid (6) $ 1.07
1151 jEmery Boards - 1 each $ 0.26 7017 {Bowl with lid (6) $ 1.79
1152 _|Non-~ Aspirin (2) $ 0.49 7023 _{English Dictionary $ 1.79
4155 Toothbrush Caps $ 0.55 7027 _|Sudoku Puzzle Book $ 194
1175. |Acne Medication $ 3.50 7033 _|Crossword Puzzle Book $1.94
1185 {Styling Gel $ 2.99 7034 Reading Glasses $ 469
1186 [5° Comb $ 0.19 7056 _|UNO Cards $ 21.00
1265 (Hair Tias - Ponytail Holders $ 2.19 7073 _jHot Pot $ 26.95
1282 |Go Floss - Floss Loops $ 4994. 7086 |Brown Envelope $ 0.49
1311 {Allergy Tablets (2) $ 6.75 7089 _|8.5 X 14 Lined Writing Pad (10) $ 2.75
1400 |Contact Lens Solution (2) - $ 6.48 7129 _|Flex Pen (10) $ 0.49
1407 [Lip Balm - Chap Ice for Lips (2) $ 1.09 7140 _|Clear File Folder $ 2.59
1415 |Dandruff Shampoo $ 3.24
1452 | Toothbrush - short $ 0.85 SHOES :
1457 __ [Vitamins (2) 3 5.49 PLU PRICE
7068 —jWashcloth $ 099 8073 _|Shower Shoes - V Strap -S $ 2.29
7210__ |Du Rags (Wave Cap) $ 3,99 8074 [Shower Shoes - V Strap - M $ 2.29
’ 8075 __|Shower Shoes - V Strap - L $ 2.29
7 8076 _|Shower Shoes - V Strap - XL $ 2.29
8264 {Canvas Shoes - W7/M5 $ 6.79
8265 _|Canvas Shoes - W8/M6 $ 6.79
8266 {Canvas Shoes - W9/M7 $ 6.79
8267 | Canvas Shoes - W10/M8 $ 6.79
FEMALE PRODUCTS 8268 {Canvas Shoes - W14/M9 $ 6.79
PLU PRICE 8269 (Canvas Shoes - W12/M10 $ 6.79
1009 [Douche $2.59 _ 8270 |Ganvas Shoes - W13/M14 $ 6.79
8109 {Sports Bra - 32 -$- 1099p ~ 8271 _|Canvas Shoes - W14/M12 $ 6.79
~—"T 8007 |Sports Bra - 34 $ 10.99 8272 _|Canvas Shoes - W15/M13 $ 6.79
8008 |Sports Bra - 36 $ 10.99 8273 _|Canvas Shoes - W16/M14 $ 6.79
8009 [Sports Bra - 38 $ 10.99 8086 __ {Canvas Shoes - W17/M15 $ 6.79
8010 {Sports Bra - 40 $ 10.99 °
8011 {Sports Bra - 42 $ 10,99 INDIGENT/PROCESSING ‘
8353 _|Sports Bra - 44 $ 10.99 PLU PRICE
8368 {Sports Bra - 46 $ 10.99 ‘2736 {Processing Fee $ 0.81
8019 {Panties - 05 $ 2.75 7500 __|Indigent Pack (1)
8020  }Panties - 07 $ 2.75
8022 Panties - 09 $ 2.75 POSTAGE
8016 }Panties - 11 $275
8104 |Panties - 13 $ 2.75 Book of ten (1
8108 }Panties - 15 $ 2.75

 

 

 

 

    

   
  

a

        
     
    

ary
tH
Ed

dy

  

ag
ce
OG:

li
mia

0

Tell your friends and family to send you all your
snack favorites and more at www. icaregifts.com

  

z

    

Fi
4

   
Case 4:19-cv-02470 Document 1 Filed on 07/09/19 in TXSD_ Page 16 of 16

610¢ 80 “INT 69Z99E0000 ©

096000 $ zoos diz §

 

 

SAMOE AINLId KAOVLSOd Sin

 

 

 

Steet me te Deemer

goth XL NOrcngyy
Ql?) MG 'A'd

Efeefel [fos ![ys [fungal ind dag cometbl PER ee Eebtog edly [tel PEE QTL EBS

   

ro
/ ; yn09 yon \
An) Ja WIT) "ay 00
henayg “C dn eos
aot?

JUDD

@ 2002 SVX4L ‘NOLSNOH
CL AENS OVS lap, PONS

a a)

LG G ‘ll —Peessezo ‘NdS
I OFT) Wamcy) owen
TIVE ADISAO S,ASTUSHS ALNNOD STUUVH

 
